                                            Case 3:19-cv-08168-EMC Document 79 Filed 09/09/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PAYAM TEHRANI,                                    Case No. 19-cv-08168-EMC
                                   8                    Plaintiff,
                                                                                           ORDER DENYING DEFENDANT SF
                                   9             v.                                        TREAT LP’S MOTION TO DISMISS
                                  10     JOIE DE VIVRE HOSPITALITY, LLC, et                Docket No. 62
                                         al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Defendant SF Treat LP (“SF Treat”) has moved to dismiss Plaintiff Payam Tehrani’s

                                  15   Second Amended Complaint (“SAC”) pursuant to Federal Rule of Civil Procedure 12(b)(6).

                                  16   Defendant alleges that Mr. Tehrani has not sufficiently established vicarious liability based on an

                                  17   agency relationship for Telephone Consumer Protection Act (“TCPA”) liability. As indicated

                                  18   below, the motion is DENIED.

                                  19                                         I.      DISCUSSION

                                  20   A.      Management Agreement

                                  21           A defendant is vicariously liable for violations of the TCPA where common law principles

                                  22   of agency would impose such liability. See Jones v. Royal Admin. Servs., 887 F.3d 443, 450 (9th

                                  23   Cir. 2018). Plaintiffs alleging vicarious TCPA liability under an agency theory must establish that

                                  24   the alleged wrongdoer had actual authority to place the unlawful calls. Id. That authority may be

                                  25   express or implied. Express actual authority “derives from an act specifically mentioned to be

                                  26   done [by the principal] in a written or oral communication.” Salyers v. Metro. Life Ins. Co., 871

                                  27   F.3d 934, 940 (9th Cir. 2017) (internal quotation marks omitted). Implied actual authority comes

                                  28   from “a general statement [from the principal] of what the agent is supposed to do; an agent is said
                                            Case 3:19-cv-08168-EMC Document 79 Filed 09/09/20 Page 2 of 3




                                   1   to have the implied authority to do acts consistent with that direction.” Id. at 940 (internal

                                   2   quotation marks omitted).

                                   3           Pursuant to the Management Agreement between DH Vitale and SF Treat, DH Vitale acted

                                   4   as SF Treat’s “agent for the operation of the Hotel.” (Docket No. 36, Exhibit A, at 4). The

                                   5   Agreement provides, in Section 3.15, that “[DH Vitale] shall not provide any Marketing Services

                                   6   for the Hotel except to the extent approved in writing by [SF Treat].” (Docket No. 36, Exhibit A,

                                   7   at 13). The Agreement defines “Marketing Services” as “the marketing and sales services to be

                                   8   furnished to the Hotel approved by [SF Treat] as part of the Annual Budget review process and

                                   9   without profit to [DH Vitale] or its Affiliates.” (Docket No. 36, Exhibit A, at 3). It provides that

                                  10   such services “shall include professional marketing, promotional activities, public relations

                                  11   services, advertising, representation at trade shows, arrangement of listings in relevant directories

                                  12   and other marketing, business promotions, sales promotions, publicity and public relations
Northern District of California
 United States District Court




                                  13   services.” (Docket No. 36, Exhibit A, at 5). The annual budget review process includes “a

                                  14   narrative description of [DH Vitale’s] plans and goals, including a marketing plan, for operating

                                  15   the Hotel for the ensuing Fiscal Year.” (Docket No. 36, Exhibit A, at 5).

                                  16   B.      Actual Authority

                                  17           Defendant SF Treat argues that the Management Agreement “does not provide for the

                                  18   review or approval of specific communications between customers of the Hotel and DH Vitale

                                  19   personnel.” Mot. at 10. It notes that the Agreement merely requires that DH Vitale submit a

                                  20   “narrative description” of its marketing services as part of an annual budget review process, and

                                  21   this means that DH Vitale is not required to seek SF Treat’s approval “for issuing a specific call or

                                  22   text message.” Mot. at 17.

                                  23           However, Plaintiff need not allege that SF Treat individually approved every text message

                                  24   communication by DH Vitale to plausibly plead vicariously liability under an agency theory. The

                                  25   essential ingredient to agency is the extent of control exercised by the employer. United States v.

                                  26   Bonds, 608 F.3d 495, 505 (9th Cir. 2010). SF Treat exercised control over DH Vitale’s marketing

                                  27   services by providing its written approval at the annual budget review process. In reviewing a

                                  28   motion to dismiss, the Court must accept as true the allegations of the complaint and draw all
                                                                                         2
                                          Case 3:19-cv-08168-EMC Document 79 Filed 09/09/20 Page 3 of 3




                                   1   reasonable inferences in plaintiff’s favor. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“[a] claim

                                   2   has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

                                   3   reasonable inference that the defendant is liable for the misconduct alleged”). Accepting Mr.

                                   4   Tehrani’s allegation that DH Vitale’s marketing services “includ[ed] text messages intended for

                                   5   in-house guests” and that SF Treat maintained control over the text messaging program, and

                                   6   drawing all reasonable inferences therefrom in Mr. Tehrani’s favor, the Court concludes that Mr.

                                   7   Tehrani has plausibly stated a claim of vicarious liability. See Thomas v. Taco Bell Corp., 582

                                   8   Fed. Appx. 678, 679 (9th Cir. 2014) (affirming the district court’s analysis that control over the

                                   9   “manner and means” of a telemarketer’s actions could give rise to vicarious liability under the

                                  10   TCPA).

                                  11          The allegations, together with the Management Agreement, are sufficiently specific and

                                  12   plausible to establish liability under Twombly and Iqbal.
Northern District of California
 United States District Court




                                  13                                        II.      CONCLUSION

                                  14          For the foregoing reasons, the Court denies SF Treat’s motion to dismiss.

                                  15          This order disposes of Docket No. 62.

                                  16

                                  17          IT IS SO ORDERED.

                                  18

                                  19   Dated: September 9, 2020

                                  20

                                  21                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  22                                                     United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
